Citation Nr: 1815014	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-26 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for epilepsy. 

2. Entitlement to service connection for a back disorder.

3. Entitlement to service connection for a headache disorder.

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to January 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In September 2016, the Board remanded the case to schedule a hearing.  In March 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issues of entitlement to service connection for a back disorder, service connection for a headache disorder, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A final March 1971 rating decision denied service connection for epilepsy.

2. Evidence added to the record since the March 1971 rating decision does not contribute to a more complete picture of the Veteran's claim for epilepsy and does not create a reasonable possibility of an allowance of the claim. 

CONCLUSIONS OF LAW

1. The March 1971 rating decision that denied service connection for epilepsy is final.  38 U.S.C § 7105 (West 2012); 38 C.F.R. § 20.1103 (2017).

2. New and material evidence has not been received since the March 1971 rating decision to reopen the claim for service connection for epilepsy.  38 U.S.C. §§ 5107, 5108 (West 2012); 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C. § 7105; 38 C.F.R. §§ 29.302, 20.1103.  If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim. 38 U.S.C. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

A March 1971 rating decision denied service connection for epilepsy because the Veteran had a history had a history of being treated for epilepsy prior to service, and while his service treatment records (STRs) reflected two seizures during service the evidence was insufficient to establish his epilepsy was aggravated by his service.  

Evidence of record at the time of the March 1971 rating decision included the Veteran's STRs, which included an October 1970 enlistment examination and Report of Medical History (silent for any pertinent history or defects) and November 1970 examination conducted in associated with a Medical Board (which noted 3 seizures since entrance to service on October 29, 1970, and history of seizures prior to service). 

Evidence received since the March 1971 rating decision includes VA and private treatment records, and testimony by the Veteran at the March 2017 hearing before the undersigned.  The Veteran testified that he believed his epilepsy was aggravated by service because he did not have seizures for a couple of years prior to service and then began having seizures again during service.  The Veteran also testified that his mother had been told by a doctor that he would grow out of his seizures after a couple of years, but they returned during his service. 

The Board finds that the evidence submitted since the March 1971 final rating decision while new is not material as it does not show or suggest that his epilepsy was aggravated by his service.  

The Veteran testified at the March 2017 videoconference as to his history of epilepsy prior to service and the occurrence of seizures during service.  The Veteran had noted his history of epilepsy on his November 1970 Medical Board examination and seizures during service were documented in his STRs.  That evidence was specifically considered in the March 1971 rating decision.  Accordingly, this testimony is not new as it is duplicative of information already considered by the March 1971 rating decision.   

The Veteran also testified that his mother was told he would grow out of his epilepsy and that his epilepsy was asymptomatic for two years prior to entering service, and therefore his seizures during service were evidence of aggravation.  While this testimony is new evidence in that it not considered by the March 1971 rating decision, such testimony is not material evidence because it does not suggest that the Veteran's preexisting epilepsy was aggravated by his service.  A pre-existing disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306 (a).  The Veteran's new testimony reflects that he was asymptomatic on entry into service and that symptoms, seizures, occurred during service, however, such testimony cannot be considered evidence of aggravation.  Evidence of the Veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  As his testimony, therefore, does not suggest his epilepsy underwent an increase in the underlying severity, such testimony is not material. 

Accordingly, his testimony does not relate to an unestablished fact, aggravation of the Veteran's preexisting epilepsy by service, and therefore does not raise a reasonable possibility of substantiating the claim.  See Shade, 24 Vet. App. at 110.  New and material evidence has not been received, the claim is not reopened, and the Veteran's appeal to this extent is denied.


ORDER

New and material evidence has not been received to reopen a claim of service connection for epilepsy, and the claim is denied.


REMAND

Regarding the Veteran's claims for a back disability and a headache disorder, an April 2010 VA examination is inadequate.  Diagnoses included degenerative disc disease of the lumbar spine, cervical spondylosis, and migraine headaches; however, the examiner did not provide an opinion as to whether these disabilities are etiologically related to service.  Thus, new opinions are needed.  See Barr v. Nicolson, 21 Vet. App. 303, 311 (2007).  

The Veteran testified that his headaches preexisted service and were aggravated by service, but there is no indication that headaches manifest during service.  Thus, the question of aggravation is not pertinent. 

The Veteran also reported at the hearing before the undersigned that he had received treatment at the Galveston, Texas VA Outpatient Clinic.  He specifically testified that his VA provider at Galveston, Dr. J., told him in 1998 that his current disabilities were related to his service.  However, complete VA treatment records regarding the Veteran have not been obtained and associated with the claims file. There are no VA treatment records from June 1996 to April 2000 and no VA treatment records from the Galveston Outpatient Clinic.  On remand, attempts must be made to obtain and associate with the claims file complete VA treatment records regarding the Veteran.  38 C.F.R. § 3.159.

The Veteran testified the he has been receiving Social Security disability benefits since 2005, but it does not appear that any related records have been obtained.  On remand, any pertinent Social Security Administration (SSA) should be obtained.  Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

The issue of entitlement to TDIU is inextricably intertwined with the service connection issues being remanded.  Thus, it must also be remanded.  See Harris v. Derwinski, 1 Vet. App. at 183 (1990).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associated with the Veteran's eFolders copies of any outstanding VA treatment records, to include those from the Galveston, Texas Outpatient Clinic and any VA treatment between June 1996 to April 2000.


2. Obtain the names and address of all providers who treated the Veteran for any of his claimed back and headache disabilities since service.  After security the necessary releases, take all appropriate action to obtain these records, to include post-service treatment for back pain from a private provider in Oklahoma City, Oklahoma. 

3. Take all appropriate action to obtain from the SSA complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.

4. After the completion of the above, schedule the Veteran for an appropriate examination to determine the current nature and likely etiology of any back disability.  Copies of all pertinent records should be made available to the examiner for review.  Based on an examination, review of the record, and any tests or studies deemed necessary the examiner should provide an opinion as to the following:

(a) Identify all diagnoses related to the back.

(b) For each diagnosed back disability, is it at least as likely as not that the disability is related to the Veteran's service?

The examiner is specifically requested to consider the Veteran's in-service treatment for seizures, the Veteran's lay evidence that he fell down a flight of stairs during one of these seizures and of continuity of symptoms since, and the Veteran's 1981 post-service accident where he injured his back falling off a ladder.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  If an opinion cannot be provided, the examiner should indicate why.

5. After the completion of (1), (2), and (3), also schedule the Veteran for an appropriate examination to determine the current nature and likely etiology of the Veteran's headache disorder.  Copies of all pertinent records should be made available to the examiner for review.  Based on an examination, review of the record, and any tests or studies deemed necessary the examiner should provide an opinion as to the following:

Is it at least as likely as not that the Veteran's headache disorder had its onset during or is otherwise related to service?

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  If an opinion cannot be provided, the examiner should indicate why.

6. The AOJ should then review the record and re-adjudicate the claims.  If any benefit remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


